Name: Commission Regulation (EC) No 1713/2000 of 1 August 2000 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1596/2000
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product
 Date Published: nan

 Avis juridique important|32000R1713Commission Regulation (EC) No 1713/2000 of 1 August 2000 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1596/2000 Official Journal L 196 , 02/08/2000 P. 0003 - 0004Commission Regulation (EC) No 1713/2000of 1 August 2000fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1596/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 28(2) thereof,Whereas:(1) Tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1596/2000(2).(2) Pursuant to Article 9 of Commission Regulation (EEC) No 2173/79(3), as last amended by Regulation (EC) No 2417/95(4), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 1596/2000 for which the time limit for the submission of tenders was 25 July 2000 are as set out in the Annex hereto.Article 2This Regulation shall enter into force on 2 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 182, 21.7.2000, p. 12.(3) OJ L 251, 5.10.1979, p. 12.(4) OJ L 245, 14.10.1995, p. 39.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>